       Case 4:20-cr-00036-BMM Document 40 Filed 12/08/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

                                        ****

UNITED STATES OF AMERICA,         ) Cause No. CR-20-36-GF-BMM
                                  )
             Plaintiff,           )
   vs.                            )
                                  ) ORDER
TERRY LEE WELLS, JR.,             )
                                  )
             Defendant.           )
                                  )
                                  )
__________________________________)
_


      THIS MATTER, comes before the Court on the Defendant’s Unopposed

Motion for Leave for Witness to Appear by Telephone at Sentencing Hearing, and

good cause appearing,

      IT IS HEREBY ORDERED that the Defendant’s witness, Amber Wells, is

granted leave of Court to appear by telephone at Mr. Wells’ Sentencing Hearing on

the 16th day of December at 1:30 p.m.

      DATED this 8th day of December, 2020.




                                         1
